DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-27 and 29-30 are pending.  Claims 1, 3-9 and 29-30 are the subject of this NON-FINAL Office Action.  Claims 2 and 10-28 are withdrawn.  This is the first action on the merits.

Election/Restrictions
Applicant’s election of Group I (claims 1-23 and 29-30) and the species of claims 4 and 9 and poly(glycolide) (AKA poly glycolic acid, PGA) with traverse in the reply filed on 12/20/2021 is acknowledged.  Applicants argue that claims 5, 6, 7, 9 and 10, and the large list of copolymers of claim 23 are not mutually exclusive.  This is incorrect as to claim 23.  For example, silk is not used with poly(glycolide).  As to claims 5, 6, 7, 9 and 10, the election is withdrawn.
Claims 2 and 10-28
Claims 14-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions and nonelected species, there being no allowable generic or linking claim. Claims 2 and 14 are directed to techniques used in melt extrusion deposition, MED, not elected fused deposition modeling.
The requirement is still deemed proper and is therefore made FINAL.  

Claim Rejections - 35 USC § 112- Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):


Claims 1-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
	The metes and bounds of the claim 1 are unclear and confusing because the phrase “safe use” is subjective.  
	When a subjective term is used in the claim, the examiner should determine whether the specification supplies some standard for measuring the scope of the term, similar to the analysis for a term of degree. Some objective standard must be provided in order to allow the public to determine the scope of the claim. A claim that requires the exercise of subjective judgment without restriction may render the claim indefinite. In re Musgrave, 431 F.2d 882, 893, 167 USPQ 280, 289 (CCPA 1970). Claim scope cannot depend solely on the unrestrained, subjective opinion of a particular individual purported to be practicing the invention. Datamize LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1350, 75 USPQ2d 1801, 1807 (Fed. Cir. 2005)); see also Interval Licensing LLC v. AOL, Inc., 766 F.3d 1364, 1373, 112 USPQ2d 1188 (Fed. Cir. 2014) (holding the claim phrase "unobtrusive manner" indefinite because the specification did not "provide a reasonably clear and exclusive definition, leaving the facially subjective claim language without an objective boundary").
	For example, in Datamize, the invention was directed to a computer interface screen with an "aesthetically pleasing look and feel." Datamize, 417 F.3d at 1344-45. The meaning of the term "aesthetically pleasing" depended solely on the subjective opinion of the person selecting features to be included on the interface screen. Nothing in the intrinsic evidence (e.g., the specification) provided any guidance as to what design choices would result in an "aesthetically pleasing" look and feel. Id. at 1352. The claims were held indefinite because the interface screen may be "aesthetically pleasing" to one user but not to another. Id. at 1350. See also Ex parte Anderson, 21 USPQ2d 1241 (Bd. Pat. App. & Inter. 1991) (the terms "comparable" and "superior" were held to be indefinite in the context of a limitation relating the characteristics of the claimed material to other materials).
	During prosecution, the applicant may overcome a rejection by amending the claim to remove the subjective term, or by providing evidence that the 

MPEP § 2173.05(b)(IV).  The meaning of “safe use” of radiation shielding is dependent exclusively on the subjective judgment of doctor(s) and patient(s) depending on subject-specific factors (e.g. expected life span of patient, amount of risk doctor and/or patient willing to accept, etc.).  The specification mentions 
Finite element analysis is conducted on the developed shield design according to the introduced digital technology approach (DTA). The results reveal the distribution of stresses (FIG. 6) and deformation (FIG. 7) generated in the device due to its weight. A factor of safety of about 15 makes the developed device very safe with almost zero-potential failure during treatment. A factor of safety may be selected based on the nature of the radiological treatment and risk factors; for example, the factor of safety may be equal to or at least 2, 5, 10, 15, 20, or 30 (or any intermediate value within this range)

(pg. 26).  Critically, the specification never provides objective measures of “factors of safety,” much less the variables or inputs/outputs used in the finite element analysis.  Thus, the claims and specification yield “the exercise of subjective judgment without restriction,” which renders the boundaries of “safe use” of radiation shielding indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the 

Claims 1-16 and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Kinsara et al, Characterization of Attenuating Properties of Novel Composite Radiation Shields, J Nucl Med Radiat Ther 2016, 7:6, 11/03/2016, in view of LIU (US 20190143141), in further view of SAKAKI (US 20200272130) and MCALPINE (US 20170135802).
The following rejection is presented in the interest of compact prosecution to the extent the Office understands the claim scope to include using finite element analysis (FEA) with von mises stress analysis to determine 3D printed shielding material stress and deformation.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar phantom patient testing techniques to the radiation shield testing of Kinsara, and familiar stress and deformation analysis of 3D printed radiation shields using FEA and von mises analysis (VMA) to create more effective 3D printed radiation shields with a reasonable expectation of success.
As to claim 1, Kinsara teaches (a) patient-specific shield designs (pg. 1); (b) inputting the scanning data into a CAD program to produce a 3D CAD model of a hollow shell or coupon containing one or more cavities that can accommodate radiation shielding material and that is shaped so that when placed on the body of the subject exposes a target site to be irradiated and covers one or more non-target sites to be shielded from radiation (3D printing shell with radiation shielding inside; pgs. 1-2, Figs. 4-5); (c) digitally assessing the 3D CAD model; and 3D printing (assessing models and 3D printing; pgs. 1-4, Figs. 1-8).

As to claim 12, Kinsara teaches subparts of the radiation shield (Figs. 1, 4).
As to claim 13, Kinsara teaches lead, tungsten, etc (pg. 1).
As to claim 15, Kinsara teaches symmetrical subparts of the radiation shield (Figs. 1, 4).
As to claim 18, Kinsara teaches adjusting 3D printed radiation shield according to radiation exposure desired (pgs. 3-6, Tables 2-8).
	Kinsara does not explicitly teach (a) scanning a body or body part of a subject to produce scanning data that defines a target site to be treated with radiation and non-target sites to be protected; (c) digitally assessing the 3D CAD model to determine distribution of stresses and deformations in the 3D CAD model of a hollow shell or coupon when filled with a radiation shielding material and selecting a 3D CAD model having a distribution of stresses and deformations that do not preclude its safe use on the subject during a radiation treatment; (e) testing the 3D-printed or additively manufactured prototype radiation shielding on a phantom subject equipped with one or more radiation sensors, and/or fitting the prototype radiation shielding on the subject and, optionally irradiating the subject with a test dosage of radiation; (f) further modifying the 3D CAD model based on results from testing the phantom subject or from results of testing the prototype on the subject and repeating (c) and (d) or repeating ( d), or accepting the prototype model as the radiation shielding, (claims 1 and 16); or claims 2 or 14.
However, as to claim 1 steps (a), (e) and (f), and claim 2, LIU demonstrates that phantom testing to create patient specific radiation shields was a familiar technique.  LIU teaches to scan 
	As to claim 1 step (c) and claim 14, SAKAKI and MCALPINE demonstrate that finite element analysis (FEA) with VMA to determine 3D printed material stress and deformation was routine in the art.  SAKAKI specifically states:
	A three-dimensional object data generation apparatus includes a physical property value obtaining unit that obtains, using three-dimensional object data indicating a three-dimensional object represented by plural three-dimensional elements, physical property values calculated by analyzing physical properties at a time when the three-dimensional object has been formed under a predetermined forming condition, the physical property values indicating the physical properties of the plural three-dimensional elements, a division unit that divides the three-dimensional object into plural sub-objects on a basis of a result of comparison between the physical property value of each of the plural three-dimensional elements and a predetermined threshold, a representative value calculation unit that calculates a representative value of physical property values of three-dimensional elements included in each of the plural sub-objects, and a generation unit that generates the three-dimensional object data by setting a forming condition corresponding to the representative value for each of the plural three-dimensional elements using predetermined correspondences between the 
	[ . . . ]
	The physical property value calculation portion 29 analyzes physical properties of a plurality of three-dimensional elements using, for example, an analysis method corresponding to a function required for a three-dimensional object.
	For the analysis method, for example, a finite element method [AKA finite element analysis] is used. More specifically, a static stiffness analysis, a dynamic stiffness analysis, an elastoplastic analysis, or a heat transfer analysis is conducted, but the analysis method is not limited to these.
	When the function required for a three-dimensional object is to minimize deformation of the three-dimensional object within a predetermined weight, for example, the static stiffness analysis is conducted. When the transient response and frequency response of a three-dimensional object are to be improved, the dynamic stiffness analysis is conducted. When the elastoplasticity of a three-dimensional object is to be optimized, the elastoplastic analysis is conducted. When the heat transfer performance of a three-dimensional object is to be maximized, the heat transfer analysis is conducted.
	When the static stiffness analysis or the dynamic stiffness analysis is conducted, the physical property value calculation portion 29 calculates physical property values such as displacement, stress, elastic strain, elastic strain energy, or a safety factor of each nodal point, which is a vertex of three-dimensional elements. The safety factor is a value obtained by dividing a material yield stress by a von Mises stress.

(Abstract, paras. 0042-45).  MCALPINE specifically states:
	The present invention provides a biomimetic nerve conduit. The present invention further provides a method of promoting nerve regeneration in a mammal in need thereof, wherein a section of one of the mammal's nerve pathway is missing or damaged thus generating at least two severed nerve pathway extremities. The present invention further provides a system for producing a 3D subject-specific biomimetic nerve conduit, which is used to replace a missing or damaged section of a nerve pathway of a mammal. The present invention further provides a method of producing a 3D subject-specific biomimetic nerve conduit, which is used to replace a missing or damaged section of a nerve pathway of a mammal.
	[ . . . ]
	FIGS. 3A-3C illustrate non-limiting mechanical characterization and computational analysis of the pathways. FIG. 3A: Tensile strength measurements 
	[ . . . ]
	Reverse Engineering of 3D Nerve Geometry from Scan Data.
	The individual scans obtained using the SLS-1 system were aligned and assembled using 3D mesh processing software (MeshLab) and 3D printing software (Netfabb, FIT GmbH), which resulted in a water-tight 3D model of the imaged nerve. The individual scans obtained using the COMETL3D system were aligned and assembled using reverse engineering software (Geomagic Design X, 3DSystems) and additive manufacturing software (Magics, Materialise) using software-provided alignment and assembly algorithms, which resulted in a water-tight 3D model of the imaged nerve. Finite element analysis of nerve guide solid mechanics. All studies were performed using commercially available finite element analysis (FEA) software (COMSOL Multiphysics, Version 4.4). Stationary studies were conducted in 3D using the Structural Mechanics-Solid Mechanics module. The domain was created by importing the SLS-generated 3D models to the COMSOL modelling environment. All simulations were done assuming a linear elastic material property relationship. The material properties were taken from silicone vendor-provided data (density=1,010 kg/m3), literature values of bulk silicone (Poisson ratio=0.45), and experimental mechanical testing studies conducted on the printed materials (Young's modulus=0.44 MPa). Applied boundary conditions included regions of zero displacement and regions of applied load (FIG. 9). The regions of zero displacement condition served to model constrained regions arising from surgical implantation, while the regions of applied load served to model potential loading conditions that may arise during implantation or post-implantation as a result of mechanical limb motion. Two different loading conditions were examined, which represented tensile or torsional loads. In both cases, a load of 1% of the experimentally measured ultimate tensile strength (UTS) was applied as a basis to demonstrate the value of the approach. The value of UTS was taken from mechanical testing studies conducted on the printed materials, for experiments done with loading applied with the grain, since this printing direction was used for animal studies. Initial values corresponded to zero displacement and velocity fields across the entire domain. The model was discretized using a physics-controlled mesh (normal element size), which consisted of 34,374 domain, 9,982 boundary, and 8,474 edge elements. The von Mises stress profile under both loading conditions was calculated using a stationary solver. Proper density of the mesh was checked by 

 (paras. 0006, 0021, 0079-80).  Thus, SAKAKI and MCALPINE provide motivation to the skilled 3D printing artisan to apply familiar FEA and VMA to determine stress and deformation properties imposed by weight of 3D printed material in 3D printed radiation shields to within subjective tolerances.
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar phantom testing techniques and familiar 3D printing techniques to the 3D-printed patient-specific radiation shield designs of Kinsara to yield familiar benefits with a reasonable expectation of success.

Claim 17 is rejected under 35 U.S.C. § 103 as being unpatentable over Kinsara et al, Characterization of Attenuating Properties of Novel Composite Radiation Shields, J Nucl Med Radiat Ther 2016, 7:6, 11/03/2016, in view of LIU (US 20190143141), in further view of SAKAKI (US 20200272130) and MCALPINE (US 20170135802), in further view of MAEYAMA (US 20170350989).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar radiation measurement techniques such as gel dosimetry to the radiation detection of Kinsara with a reasonable expectation of success.
As to claims 1 and 16, Kinsara, in view of LIU, in further view of SAKAKI and MCALPINE teach the elements of the claim as explained above. 

However, MAEYAMA demonstrates the conventional motivation to apply gel dosimeters to detect radiation.  Kinsara uses a Geiger Muller detector (Fig. 3).  MAEYAMA teaches 
gel dosimeters have recently attracted attention which can measure a three-dimensional dose distribution by means of a gel using the measurement principle of a chemical dosimeter. The use of a gel dosimeter provides an additional advantage in that amounts of energy deposited by radiation beams in the positions of water, which is a substance that can be regarded as equivalent to a living body, can be accurately measured, i.e., the effect of radiation on a living body-equivalent substance or a water-equivalent substance can be measured. A gel dosimeter can be used to obtain a three-dimensional dose distribution, while using the gel dosimeter per se as a solid phantom.

(para. 0004).  Thus, MAEYAMA explicitly suggests to apply gel dosimeters to phantom-based radiation testing in order to measure three-dimensional dose distribution in the positions of water, which is a substance that can be regarded as equivalent to a living body, can be accurately measured, i.e., the effect of radiation on a living body-equivalent substance.
In sum, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to substitute familiar gel dosimeters to detect radiation in phantom testing of radiation shields for the Geiger Muller detector of Kinsara in order to improve dose accuracy with a reasonable expectation of success.

Prior Art
The following prior art is pertinent to patient-specific/personalized radiation shield designs using additive manufacturing: US 20190117175; US 20170050052; US 20160271379; US 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846. The examiner can normally be reached Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.